DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	Claims 1, 4, 6, 10, 13, 16, and 18 are pending. Claims 3, 12, and 17 have been canceled. Claims 1, 4, 10, 13, and 16 have been amended. Claims 10, 13, 16, and 18 are withdrawn. The patent eligibility rejections are withdrawn in view of the amendment. The rejections under 35 USC 112b are withdrawn in view of the amendment. The prior art rejections are revised in view of the amendment.
Claim Objections
Claim 16 objected to because of the following informalities: The status identifier should state that the claim is Withdrawn.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4, and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nielsen (US 2004/0178531) in view of Kimblad (US 2017/0326789) and Kubo (US 2001/0045678).
	Regarding claim 1, Nielsen discloses a three-dimensional printing system ([0003-04]) comprising: a 3D printer (three-dimensional fabricator 100, [0040], Fig. 1) 

	Nielsen teaches a printing system substantially as claimed. Nielsen is not explicit about the dimensions of a horizontal gap layer.
	However, in the same field of endeavor of binder-jetting 3D printing, Kimblad teaches a three-dimensional printing system (printing apparatus 10, [0034], Figs. 4-9) comprising: a 3D printer (printing apparatus 10, [0034], Figs. 4-9); a controller ([0020], [0063]) configured to: obtain data relating to slices of a build model including non-empty slices (layers 4x, [0043-48], 
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified how the horizontal gap layer of Nielsen is processed to have build models with consecutive empty layers because [0033] of Nielsen teaches horizontal gap layers to permit cooling and [0012] and [0068] of Kimblad teaches varying the thickness of a spacer layer to achieve a particularly degree of stability and preventing the penetration of binder to a fused layer below. Because [0033] of Nielsen teaches rearranging the build models to account for such challenges, it would have been obvious for a horizontal gap to be made of consecutive empty slices and processed that way to apply the teachings of Kimblad, and it would have been obvious for those layers to have a different thickness than object layers.

	However, in the same field of endeavor of binder jetting printing, Kubo teaches powering on a fusing lamp in a first operating mode and not doing so in a second operating mode (process to dry binders faster by lighting the powder layer with an infrared lamp or the like, which would be superfluous when no binder has been deposited and requires drying, [0092]).
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Nielsen in view of Kimblad to include the infrared lamp of Kubo because [0092] of Kubo teaches that it accelerates the drying of the binders. As modified, it would be obvious to turn the lamp on to dry binders when there is deposited binder to dry in that layer. Accordingly, the first and second operating modes would be as recited.
Regarding claim 4, Nielsen as modified teaches wherein the second number is the same as the first number (as modified, [0033] of Nielsen teaches formulating how many layers there are in the horizontal gap and thereby constitutes the second number being the same as the first number for embodiments where the thickness of those layers is not different as taught by [0068] of Kimblad).
Regarding claim 6, Nielsen as modified teaches wherein the second number is less than the first number; and each of the second number of empty layers is thicker than each of the first number of empty slices (as modified, Kimblad teaches a greater thickness for empty spacer 
Response to Arguments
Applicant's arguments regarding patent eligibility, filed October 26, 2021 have been fully considered and they are persuasive. Claim 3, now incorporated into claim 1, recites eligible subject matter because not moving the printer carriage and not powering on the fusion lamp are not routine and conventional and accordingly apply the judicial exception to a particular application. 
The rejections under 35 USC 112b are withdrawn in view of the amendment as the claims now positively recite a printhead carriage and a fusing lamp.
Applicant implicitly argues the prior art rejection should be withdrawn in view of the amendment. The rejection to claim 1 is revised to incorporate the previous rejection of claim 3. The rejection of the now positively recited printhead carriage and fusing lamp has been added as indicated above.
Applicant argues that rejoinder is proper due to the amendments. This argument is not persuasive because it is based on the current state of the claims, not in comparison to claim 1 at the time of the first action on the merits. Claim 1 was properly rejected in the first action on the merits on March 16, 2021. To the extent any of the independent claims that have since been added overlap with claim 1 at the time of the first action on the merits, unity of invention was not found due to the rejection of then claim 1 over Kimblad.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J CHIDIAC whose telephone number is (571)272-6131.  The examiner can normally be reached on 8:30 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Xiao Zhao can be reached on 571-270-5343.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NICHOLAS J CHIDIAC/Examiner, Art Unit 1744

/NIKI BAKHTIARI/Primary Examiner, Art Unit 1726